UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-35259 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 98-0166007 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS 02459 (Address of Principal Executive Office) (Zip Code) 617-332-0004 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes ¨ No þ As of August 9, 2011, there were16,522,228 shares of issuer's common stock, par value $0.001 per share, outstanding. INDEX PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of December 31, 2010 (Audited)* and June 30, 2011 (Unaudited) 4 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2011 (Unaudited) 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 12 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 6. Exhibits 17 SIGNATURES 18 *The Balance Sheet at December31, 2010 has been derived from audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. All other financial statements are unaudited. Explanatory Note Ambient Corporation implemented the previously approved 1-for-100 reverse stock split on July 18, 2011. All share and per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjustedto reflect the effects of the reverse stock split. 2 FORWARD LOOKING STATEMENTS The following discussion should be read in conjunction with the financial statements and related notes contained elsewhere in this quarterly report on Form10-Q. We make forward-looking statements in this report, in other materials we file with the Securities and Exchange Commission (the “SEC”) or that we otherwise release to the public, and on our website. In addition, our senior management might make forward-looking statements orally to analysts, investors, the media, and others. These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings) and demand for our products and services, and other statements of our plans, beliefs, or expectations, including the statements contained in Item 2, “Management’s Discussion and Analysis of Financial Condition, and Results of Operations” regarding our future plans, strategies and expectations are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “predict,” “expect,” “intend,” “plan,” “project,” “target,” “continue,” “can,” “could,” “may,” “should,” “will,” “would,” and similar expressions. You are cautioned not to place undue reliance on these forward-looking statements because these forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to, dependence on one key customer, our inability to obtain necessary financing; changes in economic conditions generally and our specific market areas, changes in technology, legislative or regulatory changes that affect us, the availability of working capital, changes in costs and the availability of goods and services, the introduction of competing products, changes in our operating strategy or development plans, our ability to attract and retain qualified personnel, and changes in our acquisition and capital expenditure plans. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC, should be considered in evaluating forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. Moreover, we do not assume the responsibility for the accuracy and completeness of these forward-looking statements. We expressly disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law. 3 AMBIENT CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) December 31, June 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities (including related party interest of $244and $0 respectively) Deferred revenue - Income taxes payable - Capital lease obligations, current portion 10 4 Total current liabilities Non-current liabilities Deferred rent Totalliabilities Stockholders' equity Common stock, $.001 par value; 20,000,000 and 100,000,000 shares authorized; 16,493,764and 16,532,228 issued; and 16,483,764and 16,522,228 outstanding, respectively 16 16 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock; 10,000 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands) Three Months Ended Six MonthsEnded June 30, June 30, Total revenue $ Cost of goods sold Gross profit Expenses Research and development expenses Selling, general and administrative expenses Total expenses Operating(loss) income ) ) Interestexpense - - ) (1 ) Interest income - 6 - 13 Loss income before income taxes ) ) Provision for income taxes - 81 - Net(loss) income $ ) $ $ ) $ Net (loss) income per share (basic) $ ) $ $ ) $ Net (loss) income per share (diluted) $ ) $ $ ) $ Weighted average shares used in computing basic net (loss) income per share Weighted average shares used in computing diluted net (loss) income per share See Notes to Consolidated Financial Statements. 5 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six MonthsEnded June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of beneficial conversion feature of convertible debt - Stock-based compensation 35 Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid expenses and other current assets 3 2 Accounts payable Deferred rent 75 ) Accrued expenses and other current liabilities 96 63 Income taxes payable - Deferred revenue ) Net cash (used in) provided by operating activities ) CASH FLOWS FROMINVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - Proceeds from exercise of warrants Proceeds from exercise of options 26 30 Payments of capitalized lease obligations (6
